Case 1:18-cr-00457-JGK Document 124 Filed 06/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 18 Cr. 457-3 (JGK)
MARITES MENOR, ORDER

Defendant.

 

JOHN G. KOELTL, District Judge:

Defense counsel should assure that all letters in
connection with sentencing are sent by counsel with a copy sent
to the Government.

SO ORDERED.
Dated: New York, New York (Lt
June 15, 2021 — O
\ John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
BLECTRONICALLY FILED
DOC #: _

DATE FILED: 0// /ip (2021

 

 

 

 

 

 

 
